Citation Nr: 1550860	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  10-11 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to an increased rating for depression, currently rated as 30 percent disabling. 

2. Entitlement to service connection for a right knee disability. 

3. Entitlement to service connection for a left knee disability. 

4. Entitlement to service connection for a back disability. 


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active duty from February 11 to April 30, 1997. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs Regional Office (RO) in Chicago, Illinois. In September 2007, the RO denied claims of service connection for bilateral knee and back disabilities. In July 2013, the RO denied a rating increase in excess of 30 percent disabling for service-connected depression. 

Regarding the increased rating for depression issue, the procedural history is explained below. 

The Veteran testified before the undersigned at a September 2015 Board hearing; only the claims of service connection for bilateral knee and low back disabilities were addressed, as the status of the increased rating claim was unclear at that time. A transcript of the hearing is in the file and has been reviewed. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required. 


REMAND

In December 2012, the RO granted the claim and assigned a 30 percent rating. In April 2013, the Veteran filed a claim to increase the rating. In July 2013, the RO continued the rating and the Veteran filed a notice of disagreement in August 2013.  In April 2014, he filed an appeal form referencing his depression. The RO sent an April 2014 notice letter stating that appeal form was not timely because the appeal needed to be submitted within 60 days of the October 2013 statement of the case (SOC). The Board finds an October 2013 SOC is not in the file (see, for example, a December 2014 email referencing the missing October 2013 SOC).

In an October 2014, a deferred rating decision found that the appeal regarding the increased rating for depression was timely under the regulations; a November 2014 notice letter sent to the Veteran stated the increased rating for depression appeal was "reactivated." 

In March 2015, the RO issued a new SOC, and stated that because the RO could not locate a copy of the October 2013 SOC the Veteran needed to submit a new appeal form to continue the appeal. 

Although no October 2013 SOC is in the file, the Board finds that since the RO sent the Veteran notice in November 2014 that the increased rating for depression was continuing on appeal, it was incorrect to then require him to complete a new appeal form. Such actions must appear confusing to the Veteran. As a result, the Board finds an increased rating for depression, currently 30 percent disabling, is on appeal. The Veteran requested a videoconference hearing on this issue and the claim is remanded for that purpose. 

Regarding the claim of service connection for a bilateral knee disability, no disability was found on VA examination in January 2010. An October 2008 MRI report showed a minimal radial tear at the midbody of the lateral meniscus; mild medial facet chondromalacia patellae; moderately large anterior cruciate ligament ganglion cyst; and minimal joint effusion for the right knee. Regarding the left knee, the MRI showed a small radial tear of anterior body of lateral meniscus; minimal medial facet chrondromalacia patellae; small anterior cruciate ligament ganglion cyst; and minimal joint effusion. The MRI findings were not addressed in the examination report yet appear to be objective findings of a disability. A new opinion is therefore needed. 38 C.F.R. § 3.159(c)(4) (2015). 

Further, an October 1993 record shows a diagnosis of right knee arthralgia and although the February 1996 RME ultimately determines there was no knee disability, whether a right knee disability preexisted service and related determinations should be addressed. See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015); See also Wagner v. Principi, 370 F.3d 1089, 1090 (Fed. Cir 2004). The examiner should note that the "clear and unmistakable evidence" standard is an "onerous" and "very demanding" standard. Laposky v. Brown, 4 Vet. App. 116, 131 (2003). The evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable." Vanerson v. West, 12 Vet. App. 254, 258 (1999). 

While the January 2010 VA examination report stated there was no diagnosis of a back disability, an October 2008 MRI of the lumbar spine showed a small right foraminal disc protrusion at L4-5 without nerve root displacement or significant canal compromise; and a minimal L5-S1 disc bulge. An April 2012 MRI stated there was lower lumbar degenerative disc disease. Several other records refer to lumbar osteoarthritis (see October 2012, May 2013, and January 2015 OSF/Dr. J.M. records). Again, such findings are demonstrative of disability and should be addressed in a VA examination report. 

Accordingly, the case is REMANDED for the following action:

1. Associate any updated VA treatment records with the file.

2. Schedule the appellant for an examination with a VA examiner who is qualified to determine the nature and etiology of the diagnosed bilateral knee and spine disabilities. A copy of this remand and the claims file should be provided to the examiner in conjunction with the examination.

After examination, the examiner should review the entire file, to include the following:

* October 1993 SA record showing a diagnosis of right knee arthralgia with normal X ray;
* February 1996 report of medical examination and report of medical history, as well as the Veteran's June 1996 letter of explanation to the military;
* February and March 1997 service treatment records regarding the knees;
* April 1997 service personnel record noting the Veteran did not request a separation physical;
* May 1997 CC record showing an assessment of left knee pain, most likely patellofemoral syndrome versus meniscal tear.
* April 2004 Dr. M.M. record noting normal knee X-rays; 
* May 2005 L. Group record showing a nexus between knee complaints and the Veteran's job at the time; 
* October 2007 Dr. H. record stating tendinitis in the military may be related to some tendinitis in the knees currently; and
* October 2008 MRI findings (referenced above). 

After reviewing the relevant records mentioned above and performing an examination, the examiner should answer the following questions. 

For the right knee: 

* Is there clear and unmistakable evidence that a right knee disability preexisted entrance into service? 

o If a right knee disability preexisted service, is there clear and unmistakable evidence a right knee disability was not aggravated or did not undergo an increase in severity? 

o If a right knee disability preexisted service and underwent an increase in severity, is there clear and unmistakable evidence that any increase in severity was due to the natural progression of the disability?

* If the right knee disability did not preexist service, is it at least as likely as not (a 50 percent or greater probability) that any diagnosed disability was incurred in or related to service?

The examiner should identify the clear and unmistakable evidence in giving the opinion.

For the left knee: 

* Is it at least as likely as not (a 50 percent or greater probability) that any diagnosed disability was incurred in or related to service? 

A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report. 

3. Schedule the appellant for an examination with a VA examiner who is qualified to determine the nature and etiology of the diagnosed lumbar spine disability (currently, lower lumbar degenerative disc disease). A copy of this remand and the claims file should be provided to the examiner in conjunction with the examination.

After examination, the examiner should review the entire file, to include the following:

* March 1997 service treatment records showing back pain and a diagnosis of back strain;

* October 2002 Dr. M.M. record noting low back pain for two weeks; 

* June 2006 Dr. M.M. record where the Veteran stated he had back pain at work (as well as other records from this period noting an intervening work injury); and 

* September 2015 Board hearing transcript where the Veteran addresses the intervening work injury (Transcript, pp 4-7). 

After reviewing the relevant records mentioned above and performing an examination, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed back disability was incurred in or related to service.

A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.

4. For the claim of an increased rating for depression, schedule the Veteran for a Videoconference hearing before a Veteran's Law Judge at the RO in the order that the request was received. Notify the Veteran and his representative of the date and time of the hearing in writing. After the hearing is conducted, the claims file should be returned to the Board in accordance with appellate procedures.

5. Readjudicate the claims. If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



__________ _______________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015). 

